United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2803
                        ___________________________

                                   Nancy Woods

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

           The Circuit Attorney's Office of the City of St. Louis, et al.

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: April 14, 2021
                             Filed: August 25, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Kimberly Gardner, an African American, was elected Circuit Attorney of the
City of St. Louis and took office in January 2017. Nancy Woods, a 64-year-old
Caucasian, was then employed as a paralegal in the Child Support Unit (CSU) of the
Circuit Attorney’s Office. In November of 2017, Gardner gave CSU Director John
Dockery, a 67-year-old Caucasian who had worked in the office for 43 years, the
option to retire or be fired. On the day Dockery retired, Woods yelled “they fucking
fired John” and “fuck this office” multiple times in the halls of the Circuit Attorney’s
Office.1 In January 2018, Woods began a verbal altercation with coworker Carletta
Fielder over new assignments. Fielder reported the altercation to Chief Clerk Eula
Simmons, Woods’ African American supervisor. Simmons cautioned Woods, “you
will not have another outburst again in this office.”

       Simmons prepared a memorandum confirming this conversation and reported
the incident to Michael Warrick, the Office’s African American Chief of Staff.
Warrick investigated, credited Fielder’s account, and prepared a memorandum
recommending the Office “reinforce to Ms. Woods that [it] has a zero tolerance of
verbal or physical confrontations amongst or between employees.”2 Warrick orally
advised Gardner of the memorandum. Gardner told Woods she could resign or be
fired. Woods chose termination, filed a charge of discrimination with the Equal
Employment Opportunity Commission, and then commenced this action against the
Circuit Attorney’s Office, Gardner, Simmons, Warrick, and Robert Steele, Gardner’s
African American First Assistant, asserting state and federal causes of action for race
and age discrimination and a civil conspiracy claim.

      The district court3 granted defendants’ motion for summary judgment,
dismissing all claims. Woods v. The Circuit Attorney’s Office of the City of St.
Louis, et al., No. 4:19-cv-01401, Mem. & Order (E.D. Mo. July 28, 2020). Woods
appeals the grant of summary judgment and earlier discovery orders. Reviewing the
former de novo and discovery rulings for abuse of discretion, we affirm.

      1
          Woods does not dispute she yelled profanities in the workplace.
      2
        The Office personnel manual provides, “unprofessional behavior will not be
tolerated and will be subject to discipline up to and including termination.”
      3
       The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.

                                          -2-
        1. Woods first argues the district court erred in concluding she failed to present
direct evidence of race and age discrimination. Woods relies primarily on her
recollection of two statements. First, she argues that Steele’s statement during an all-
staff meeting months before Woods’s termination -- “You people might think we’re
stupid because we’re poor and black, but we’re not” -- was direct evidence of
intentional racial discrimination. The district court concluded this stray comment by
a non-decisionmaker was not direct evidence under controlling Eighth Circuit law.
We agree. See, e.g., St. Martin v. City of St. Paul, 680 F.3d 1027, 1033 (8th Cir.
2012) (direct evidence must show “a specific link between the alleged discriminatory
animus and the challenged decision, sufficient to support a finding . . . that an
illegitimate criterion actually motivated the adverse employment action”). Second,
Woods argues that Gardner’s statement in their introductory conversation in January
2017 -- “Oh really, why are you still here?” -- was direct evidence of age
discrimination. The district court concluded this comment “was a reaction to
Woods’s statement of her tenure, not her age,” and therefore is not direct evidence of
age discrimination. Again, we agree. See Casey v. City of St. Louis, 212 F.3d 385
(8th Cir. 2000).

       2. Alternatively, Woods argues the district court erred in concluding she failed
to present sufficient evidence that defendants’ legitimate non-discriminatory reasons
for termination -- shouting profanities when Dockery retired and the altercation with
Fielder were contrary to the Office’s unprofessional behavior policy, and Woods had
an “over-all negative attitude toward the new administration of the Circuit Attorney’s
Office” -- were a pretext for intentional race and age discrimination. After discussing
at length the evidence on which Woods relied in arguing she made a sufficient
indirect showing of pretext, including evidence of other employment decisions by
Gardner that allegedly demonstrated a pattern of race and age discrimination, the
district court concluded that “Woods has failed to show that Defendants’ legitimate,
non-discriminatory reasons for her termination were pretextual.” After careful de
novo review of the summary judgment record, we agree with the district court’s

                                           -3-
thorough analysis of these issues. The civil conspiracy claim fails for these same
reasons. See Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999).

      3. Finally, Woods argues the district court abused its discretion in denying her
motion to compel production of the employment records of an employee who was
terminated by Gardner for similar reasons to Woods, which the Circuit Attorney’s
Office claimed were privileged, and in denying her motion to reopen the deposition
of Gardner out-of-time. See Fed. R. Civ. P. 30(a)(2)(A)(ii). Woods argues that these
evidentiary rulings deprived her of evidence showing that other employment
decisions by Gardner support Woods’s claim of intentional discrimination.4

       We “will not reverse a district court’s discovery ruling absent a gross abuse of
discretion resulting in fundamental unfairness.” Gov’t of Ghana v. ProEnergy Servs.,
LLC, 677 F.3d 340, 344 (8th Cir. 2012) (quotation omitted). The district court
ordered defendants to produce specific personnel records responsive to specific
requests for the production of documents. After this production, when Woods
pressed for more, the district court directed that both sides respond to specific alleged
deficiencies in defendants’ discovery responses. On appeal, Woods’s lengthy
argument, focused on insignificant discovery issues, totally fails to make the requisite
showing -- that “the district court’s discovery ruling[s] prevented [Woods] from
adequately opposing Appellees’ motion for summary judgment.” Rowles v. Curators
of Univ. of Mo., 983 F.3d 345, 354 (8th Cir. 2020). There was no gross abuse of
discretion, most likely no abuse at all.

      The judgment of the district court is affirmed. See 8th Cir. Rule 47B.
                     ______________________________


      4
        Woods’s further contention, that we should reverse because the district court
abused its discretion in making other discovery rulings of little significance to its
final order, is frivolous.

                                          -4-